Case 1:20-cv-00216-MSM-PAS Document 173-10 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 1 of 2 PageID #: 10329




                           Exhibit B
Case 1:20-cv-00216-MSM-PAS Document 173-10 <font color=teal>(Case Participants)</font>
                     Filed 06/14/20 Page 2 of 2 PageID #: 10330



                                    Declaration of Ethan Ackerman

      1.      My name is Ethan Ackerman, and I am over the age of 21.

      2.      I am an attorney at the law firm of Morgan, Lewis & Bockius LLP in Washington,
              DC. I am in good standing with the bar of the District of Columbia. I submit this
              declaration in support of the bail hearing for Mr. Jervis Vernon in Yanes v. Martin.
              Mr. Vernon is currently detained by Immigration and Customs Enforcement at the
              Donald W. Wyatt Detention Facility in Central Falls, Rhode Island.

      3.      On June 5th and 8th, 2020, I spoke by phone independently with both Ms. Anesia
              Knight, Mr. Vernon’s spouse, and with Mr. Clive Morrison, Mr. Vernon’s uncle.
              Both stated to me that should Mr. Vernon be released, Mr. Morrison can retrieve Mr.
              Vernon; and that following release Mr. Vernon will reside at Mr. Morrison’s
              residence at 402 Bellevue St., Hartford, Connecticut.

      4.      Ms. Knight and Mr. Morrison represented to me that they are available to run errands
              for Mr. Vernon, and that Mr. Morrison is available to provide him with meals, while
              he is under quarantine.

      5.      Mr. Morrison further represented that he is available to and able to ensure his nephew
              Mr. Vernon adheres to a 14-day quarantine and any additional conditions or
              restrictions of release imposed.

          I declare under penalty of perjury of the laws of the United States that the foregoing is
      true and correct to the best of my knowledge.

           Executed on this 8th day of June, 2020, in Alexandria, Virginia.


                                                                /s/ Ethan Ackerman
                                                                Ethan Ackerman
